Citation Nr: 1023224	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-08 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder to 
include as due to service-connected right knee disability.  

2.  Entitlement to an increased rating in excess of 10 
percent for right knee disability.  

3.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to April 
1993.  

In a July 2006 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
denied entitlement to service connection for anxiety and 
depression and denied entitlement to an increased rating in 
excess of 10 percent for right patella-femoral syndrome after 
old trauma.  Notice of this decision was sent to the Veteran 
in August 2006.

In November 2006, the RO received a notice of disagreement 
with these decisions.  The RO sent the Veteran a letter in 
November 2007, indicating that it had loss certain paperwork 
submitted by the Veteran.  

The RO received a November 2007 statement from the Veteran, 
which the RO took as a request to reopen the claim for 
service connection for anxiety disorder.   The November 2006 
notice of disagreement was associated with the claims folder 
in approximately January 2009.  Because the Veteran submitted 
a timely notice of disagreement, the claim for service 
connection for a psychiatric disability will be decided on a 
de novo basis.

The Veteran provided testimony before the undersigned at the 
RO in April 2010.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a) (2009).  Any 
increase in the severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b) (2009).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 
83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

VA medical center (VAMC) records show that the Veteran has 
been found to have a variously identified psychiatric 
disability.  The Veteran stated in a May 2008 statement that 
his psychiatric condition stemmed from discrimination he 
faced in service due to his accent and nationality and from 
his service-connected right knee condition, which caused him 
constant pain and inhibited him from being the athletic 
person he was prior to military service.  During the April 
2010 hearing before the Board, the Veteran stated that he 
began to experience depression and anxiety whenever his knee 
worsened.  A VA examination is needed to determine whether 
the Veteran's current psychiatric disorder is etiologically 
related to service or is due to or aggravated by his service-
connected right knee disability.  

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  
(1995).  In addition, a Veteran is competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Veteran 
must be provided with a new VA examination to determine the 
current severity of his right knee disability.  

The Veteran stated during the April 2010 hearing that his 
knee had worsened since his last VA examination in December 
2008.  Specifically, the Veteran stated that the pain in his 
right knee has increased in intensity and frequency and that 
there is an angle or a point at which he cannot bend his knee 
any further due to pain.  Therefore, he is entitlement to a 
new examination to determine the current level of severity of 
his right knee disability.  

Furthermore, during the April 2010 hearing, the Veteran 
stated that he continued to receive treatment for his right 
knee at the New York VAMC.  The last VAMC treatment of record 
was dated in September 2009.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The Veteran's VA treatment records must be obtained.  

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009).  

In this case, the Veteran stated during a May 2006 VA 
examination that he had been unemployed for the last two 
months because he could not perform his teaching job due to 
prolonged standing, which aggravated his knee.  During the 
December 2008 VA examination, the Veteran reported that he 
had been unemployed for the last two to five years.  In the 
April 2010 hearing, the Veteran stated that he was not 
emotionally stable enough to be able to obtain employment, 
which he related to his acquired psychiatric disorder, to 
include as secondary to his service-connected right knee 
disability.  

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work. 38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The recent 
examination does not contain an explicit opinion as to 
whether the Veteran's unemployment is attributable to his 
service-connected disability or whether that disability would 
preclude all gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The necessary steps should be taken to 
obtain all records of treatment for a knee 
disability at VA facilities since 
September 2009.

2.  The Veteran should be scheduled for a 
VA psychiatric examination to determine 
whether any current psychiatric 
disability, including depression, was 
incurred or aggravated in service or was 
due to or aggravated by his service-
connected right knee disability.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  

The examiner should:

a) Provide an opinion as to whether there 
is at least a 50 percent probability or 
greater (at least as likely as not) that 
any currently diagnosed psychiatric 
disorder, including depression had its 
onset in active service; is otherwise the 
result of disease or injury in service; or 
underwent an increase in underlying 
disability in service.

Even if the examiner does not diagnose a 
current psychiatric disorder at the time 
of the examination, depression was 
diagnosed during the pendency of this 
appeal and this satisfies the requirement 
that there be a current disability.

b) To the extent possible, (likely, 
unlikely, at least as likely as not) the 
examiner should opine whether any 
psychiatric disorder was either (a) 
proximately caused or (b) aggravated by 
his service connected right knee 
disability.  

c) The examiner should also provide an 
opinion as to whether the combination of 
current psychiatric disabilities and the 
service connected right knee disabilities 
would prevent the Veteran from obtaining 
or maintaining gainful employment for 
which his education and occupational 
experience would otherwise qualify him.  

The rationale for all opinions should be 
provided and lay statements and history 
must be taken into account notwithstanding 
whether the service treatment or other 
records document such history.

4.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his right knee disability and 
its impact on occupational and social 
functioning.  The examiner should review 
the claims folder and note such review in 
the examination report.

The examiner should report the ranges of 
right knee motion in degrees.  The examiner 
should determine whether the right knee 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.  Such 
inquiry should not be limited to muscles or 
nerves. These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.  

The examiner should note the points in the 
rages of motion when pain becomes evident.

The examiner should further note whether 
there is subluxation or instability and if 
present, should opine as to its severity.

The examiner should provide an opinion as 
to whether the service connected right 
knee disability would prevent the Veteran 
from obtaining or maintaining gainful 
employment for which his education and 
occupational experience would otherwise 
qualify him.  The examiner should provide 
a rationale for this opinion.

5.  Adjudicate the issue of entitlement to 
TDIU once all issues of service connection 
have been decided and all evidence has 
been obtained.

6.  If the benefits sought on appeal 
remain denied, the RO or AMC should issue 
a supplemental statement of the case 
before the claims file is returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


